 
 
I 
111th CONGRESS
1st Session
H. R. 168 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Rothman of New Jersey introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To authorize 150,000 incremental vouchers for tenant-based rental assistance under section 8 of the United States Housing Act of 1937 to help meet the housing needs of low-income families. 
 
 
1.Short titleThis Act may be cited as the Housing Opportunities Made Easier Act or the HOME Act. 
2.Increase in incremental section 8 rental assistance vouchers 
(a)Provision of incremental vouchersSubject only to the appropriation of sufficient amounts pursuant to subsection (b), in fiscal year 2009 the Secretary of Housing and Urban Development shall provide to public housing agencies tenant-based rental housing assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) for 150,000 incremental vouchers, and shall renew such vouchers in each fiscal year thereafter. 
(b)Authorization of appropriationsThere are authorized to be appropriated— 
(1)for fiscal year 2009, such sums as may be necessary to provide the incremental vouchers described in subsection (a); and 
(2)in each fiscal year thereafter, such sums as may be necessary to renew the vouchers described in subsection (a) for that year.Any amounts appropriated pursuant to this subsection shall remain available until expended. 
 
